Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to application 16/213,020 filed on 12/07/2018.
Claims 1-17 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “each of the plurality of domains having a cost to the app integrator according to a pricing model […] applying the pricing model to the queries for which a domain having a cost has the highest interpretation score in order to compute a total aggregate cost for the multiplicity of test queries”. This limitation is unclear because one of ordinary skill in the art cannot ascertain whether the aggregate cost for the multiplicity of test queries is based on applying the pricing model associated with each individual domain or the pricing model that is associated with the domain having the highest interpretation score. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because claim 5 recites limitations that render the claim unclear and indefinite. Therefore, claim 5 and claims 6-7, by 
	Claim 15 recites “domain is selected for inclusion in the virtual assistant”. There is a lack of antecedent basis for “the virtual assistant” in claim 15. Thus, claim 15 and claims 16-17, by virtue of dependence, are rendered indefinite for reciting a limitation for which there is insufficient antecedent basis. For the sake of compact prosecution, “virtual assistant” will be interpreted as being a virtual assistant. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-2 and 8-11 are directed to a system (i.e. a machine), claims 3-7 and 15-17 are directed to a method (i.e. a process), and claims 12-14 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-17 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components.
	
	Claim 1 recites, in part:
Means to filter a set of domains to a subset of able domains able to interpret the test query;
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Means to present a list of domains by searching for each of able domains in a plurality of promoted domains, each promoted domain having an associated pricing model;
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Finding at least one able domain the plurality of promoted domains; and 
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the 

Highlighting the at least one able domain as a promoted domain within the list of able domains; wherein app developers can identify promoted domains for inclusion in the natural language virtual assistant.
	 This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Thus, claim 1 and claim 2, by virtue of dependence, recite an abstract idea. 

	Claim 2 further recites, in part, “receive a user query; interpret the user query according to the promoted domain and provide a response; and compute a charge associated with providing the response, the charge being computed according to the pricing model associated with the promoted domain”. These limitations recite concepts of mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, these limitations are directed to certain methods of organizing human activity; in particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 3 recites, in part:
 […] each of the plurality of domains having a cost to the app integrator; 


and showing to an app developer a subset of domains that can interpret the test query and, 
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

for each shown domain, showing the cost to the app integrator for using the shown domain to respond to the test query
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).
	Thus, claim 3 and claim 4, by virtue of dependence, recite an abstract idea. 

	Claim 4 further recites, in part, “computing a cost for using each domain to respond to the test query and the second test query according to a non-linear pricing model”. This limitation 

	Claim 5 recites, in part:
[…] determine, for each test query, the domain in which it has a highest interpretation score, 
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Each of the plurality of domains having a cost to the app integrator according to a pricing model;  Page 3 of 9
	This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Applying the pricing model to the queries for which a domain having a cost had the highest interpretation score in order to compute a total aggregate cost for the multiplicity of test queries.

	This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Thus, claim 5 and claims 6-7, by virtue of dependence, recite an abstract idea.

	Claim 6 recites, in part, “computing a cost per domain”. This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 7 recites, in part, “the pricing model for a specific domain is non- linear with respect to the number of queries for which the specific domain has the highest interpretation score”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 8 recites, in part:
Select domains for inclusion in the natural language virtual assistant;
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

 Present a display view showing which domains from a menu of domains are selected for inclusion in the natural language virtual assistant; 
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Present another display view showing cost components of an aggregate cost that would be charged for the natural language virtual assistant to respond to the multiplicity of test queries with the domains selected for inclusion in the natural language virtual assistant, each cost component being attributable to a domain selected from the menu of domains, 
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Wherein selections of combinations of domains for inclusion in the natural language virtual assistant is configurable such that the aggregate cost for responding to the test queries is within a desired budget.
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).
	Thus, claim 8 and claims 9-11, by virtue of dependence, recite an abstract idea.

	Claim 9 further recites, in part, “present a further display view of a histogram indicating how many of the test queries would be answered by each domain selected for inclusion in the 

	Claim 10 recites, in part, “present the display view showing which domains from the menu of domains are selected for inclusion in the natural language virtual assistant […] present at least one promoted domain in a different manner than at least one other domain”. This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 11 recites, in part, “wherein a cost component of at least one domain varies non-linearly with respect to the number of test queries to which the domain would respond given the domains selected for inclusion in the natural language virtual assistant”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 12 recites, in part:
Select domains for inclusion in a virtual assistant; a multiplicity of domains available for selection and grammars for making requests to domain providers;
	In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

claim 12 and claims 13-14, by virtue of dependence, recite an abstract idea.

	Claim 13 further recites, in part, “receive a set of test queries […] a display view enabled to show a cost for responding to the queries in the set of test queries for a given selection of domains”. This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 14 recites, in part, “a multiplicity of pricing models associated with the domains available for selection”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 15 recites, in part:
Generating […] a first domain grammar that identifies grammatical phrasings in the received domain; and associating […] the domain grammar to the domain before the domain is selected for inclusion in the virtual assistant.
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Thus, claim 15 and claims 16-17, by virtue of dependence, recite an abstract idea.

	Claim 16 further recites, in part, “associating a pricing model with the domain […] identifying a cost per query for using the domain”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 17 recites, in part, “receiving a set of test queries; receiving a selection of domains for inclusion in the virtual assistant; and producing a display view showing a cost for responding to the queries in the set given the selection of domains”. These limitations recite concepts of mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, these limitations are directed to certain methods of organizing human activity; in particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).
	
	

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-2 recite additional elements of a natural language virtual assistant platform, domains, processor, a system memory coupled to the processor, instructions configured to implement a natural language virtual assistant platform, features for transmitting data over a network (inputting test queries).  The processor, system memory coupled to the processor, and instructions configured to implement a natural language virtual assistant platform are recited at 

	Claim 2 recites the additional elements of transmitting data over a network (receiving user query and providing a response) and interpreting a user query according to a promoted domain. Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the steps for interpreting a user query according to a promoted domain are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 3-4 recite the additional elements of an app integrator, transmitting data over a network (receiving a test query), and interpreting a test query in a plurality of domains. Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the app integrator and steps for interpreting a user query according to a promoted domain are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	
	Claims 5-7 recite the additional elements of an app integrator, transmitting data over a network (receiving test queries), and interpreting test queries in a plurality of domains. 

	Claims 8-11 recite the additional elements of a processor, a system memory coupled to the processor, instructions, transmitting data over a network (inputting test queries), domains, and a natural language virtual assistant. The processor, system memory coupled to the processor, and instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the domains and natural language virtual assistant platform are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	
	Claims 12-14 recite the additional elements of a computer readable storage medium, computer executable instructions, a processor, a server hosted platform, an embedded system, a code exporter causing an interpreter function to respond to queries for a local domain, and domains. The computer readable storage medium, computer executable instructions, processor, server hosted platform, embedded system, and code exporter are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the domains and code exporter for causing an interpreter function to respond to queries for a local domain 

	Claim 13 recites the additional element of transmitting data over a network (receiving a set of test queries). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 15-17 recite the additional elements of a computer, a platform, transmitting data over a network (receiving, by a platform, a domain), a domain, and virtual assistant. The computer and platform are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the platform, domains, and virtual assistant are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 17 recites the additional elements of transmitting data over a network (receiving a set of test queries). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Accordingly, the natural language virtual assistant platform, domains, processor, system memory coupled to the processor, instructions configured to implement a natural language virtual assistant platform, app integrator, computer readable storage medium, computer claims 1-17 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-17 are merely left with a natural language virtual assistant platform, domains, processor, system memory coupled to the processor, instructions configured to implement a natural language virtual assistant platform, app integrator, computer readable storage medium, computer executable instructions, server hosted platform, embedded system, code exporter, computer, features for interpreting user queries in domains, and features for transmitting data over a network. Claims 1-17 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-17 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. 
	As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network (such as mining data to acquire real time data ) is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or 
	Further, the processor, system memory coupled to the processor, instructions configured to implement a natural language virtual assistant platform, computer readable storage medium, computer executable instructions, server hosted platform, embedded system, code exporter, and computer are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
Furthermore, the natural language virtual assistant platform, domains, app integrator, features for interpreting user queries in domains, and code exporter for causing an interpreter function to respond to queries for a local domain are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 

Viewed as a whole, claims 1-17, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception. Therefore, there are no meaningful limitations in claims 1-17 that transform the claims 1-17 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns. 

	Regarding claim 12,
	Kalns teaches the following:
	A computer-readable storage medium including computer-executable instructions that, when executed by a processor, cause the processor to implement a platform system for configuring a virtual assistant, the platform system comprising:
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54). Further, Kalns teaches “all or portions of the VPA development platform 110 may reside on a desktop computer […] computing device 1110 includes at least one processor 1112  […] memory 1114” (col. 25, lines 60 -66). Further, “one or more machine readable storage media and includes instructions that in 

	A server-hosted platform to select domains for inclusion in a virtual assistant:	 
	Kalns teaches “The computing device 1110 may be embodied as any type of computing device such as a personal computer or […] a server” (col. 26, lines 1-5) and “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18).
	Thus, Kalns teaches a platform (executed by a computing device such as a server) that is configured to determine a domain of interest for a developer to integrate into a VPA application. 
	
	A multiplicity of domains available for selection and grammars for making requests to domain providers;
	Kalns teaches “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, “the ontology 112 defines relationships or “links” between the ontological concepts and properties and the re-usable VPA components 114” (col. 4, lines 19- 22). Further, “the ontology 112 may be viewed as the “union” of the re-usable VPA components 114 and the domain knowledge base 116” (col. 4, lines 43-44) and “the re-usable VPA components 114 may be categorized as follows: those that assist the VPA application in understanding  […] NL dialog input, those that help the VPA application reason about the user's intended meaning, goal, or objective and determine an appropriate system response, and those that generate for the VPA 
	Further, “NL grammar 734 is included in or linked with the apparel ontological concept 714 […] Thus, once these components are created and linked with the ontology 710, a developer working on a VPA application 210 for apparel may, using the platform 110, select the apparel 714 concept and automatically have access to both the grammar 734 and the grammar 732” (col. 22, lines 28- 38). Further, Kalns teaches “Any of the methods may include repeating the method for another domain of interest to configure the VPA computer application to operate over multiple domains of interest” (col. 27, lines 43-46). Further, Fig. 2 displays the Domain-Adapted Re-Usable VPA Components as including grammars, rules, language models, and natural language responses to be included in a VPA application.
	Thus, Kalns teaches the each of the multiple domain/ontological concept may be linked with re-usable VPA components that comprise natural language grammars that may interpret user natural language inputs, such that the VPA app linked to the particular domain may utilize the re-usable VPA component grammars to understand NL dialog input, determine an appropriate system response, and generate output formulated in a suitable fashion; equivalent to a multiplicity of domains available for selection and grammars for making requests to domain providers. 

	A code exporter that when executed by a processor in an embedded system, independent of the platform server, cause an interpreter function to respond to queries for a local domain. 
	Kalns teaches “a VPA application can be “modularized” in the sense that certain core functional components, which may be referred to herein collectively as the “VPA engine,” can be separated from other components that “feed” the VPA engine” (col. 2, lines 18-22) and “some components described herein as being included in the VPA engine 214 may be located external 210 in some embodiments, and thus communicate with the VPA 210” (). Further, “the NL inputs and other user inputs captured by the multi-modal user interface 212 are thereby received and processed by the VPA engine 214. In the illustrated example, the VPA engine 214 includes a […] a user intent interpreter 216, a reasoner 218, and an output generator 220” (col. 10, lines 17-23). Further, “Each of the re-usable VPA components is accessible by an executable VPA engine to determine a likely intended goal of the computing device user based on a determined meaning of conversational natural language input of the computing device user, execute a task on behalf of the computing device user, and/or generate a likely appropriate system output in response to the conversational natural language input” (col. 28, lines 1-7). 
	Thus, Kalns teaches a VPA engine that may be modularized and located externally to the VPA platform 210. Further, the VPA engine is configured to communicate with the re-usable VPA components linked with the multiple domains/ontological concepts of the platform in order to generate responses to natural language input queries made by users; equivalent to a code exporter that when executed by a processor in an embedded system, independent of the platform server, cause an interpreter function to respond to queries for a local domain.

	Regarding claim 15, 
	Kalns teaches the following:
	Receiving, by a platform, a domain;
	Kalns teaches “a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications includes […] a domain knowledge base 116, an ontology populating agent 118” (). Further, “ontology 112 is designed for use in connection with the development of VPA applications […] data relationships are established between the elements of the ontology 112 and the re-usable VPA components 114. […] the ontology 112 may define certain ontological concepts and properties, and relationships between 116 or “domain ontology” is included in or linked with the overall ontology structure 112 or portions thereof so as to guide the linkages/relationships between or among the re-usable VPA components 114. That is, data objects and attributes that are defined in the domain knowledge base 116 correspond to concepts, properties, and data relationships of the ontology […] domain knowledge base 116 is embodied as a data structure or structures (e.g. database(s), table(s), data files, etc.) in which data records and data values corresponding to the various elements of the ontology 112 may be stored. Once populated (e.g., by the ontology populating agent 118), the domain knowledge base 116 may be referred to as a “populated” ontology or a domain-specific “leaf,” “node,” or “instance” of the ontology 112” (). 
	Thus, Kalns teaches a VPA platform comprising a domain knowledge base, where an ontology populating agent may populate a domain knowledge base data structure with data records/data values corresponding to an ontological concept; equivalent to receiving, by a platform, a domain. 

	Generating, by the platform, the domain grammar that identifies grammatical phrasings in the received domains; and 	
	Kalns teaches “the VPA components 114 are “re-usable” in that they are initially defined and created for a general purpose and then “instantiated” for a given domain with the help of the ontology 112, the ontology populating agent 118” (). Further, “the ontology 112 may be viewed as the “union” of the re-usable VPA components 114 and the domain knowledge base 116” (col. 4, lines 43-44) and “the re-usable VPA components 114 may be categorized as follows: those that assist the VPA application in understanding  […] NL dialog input, those that help the VPA application reason about the user's intended meaning, goal, or objective and determine an appropriate system response, and those that generate for the VPA application output formulated 
	Further, “NL grammar 734 is included in or linked with the apparel ontological concept 714 […] Thus, once these components are created and linked with the ontology 710, a developer working on a VPA application 210 for apparel may, using the platform 110, select the apparel 714 concept and automatically have access to both the grammar 734 and the grammar 732” (col. 22, lines 28- 38). Further, Fig. 2 displays the Domain-Adapted Re-Usable VPA Components as including grammars, rules, language models, and natural language responses to be linked with particular domains/ontological concepts included in a VPA application.
	Thus, Kalns teaches a platform that may generate re-usable VPA components that are linked with domains, where the VPA components comprise grammars, language models, and natural language responses; generating, by the platform, the domain grammar that identifies grammatical phrasings in the received domains.

	Associating, by the platform, the domain grammar to the domain before the domain is selected for inclusion in the virtual assistant. 
	Kalns teaches “the VPA components 114 are “re-usable” in that they are initially defined and created for a general purpose and then “instantiated” for a given domain with the help of the ontology 112, the ontology populating agent 118” (). Further, “once these components are created and linked with the ontology 710, a developer working on a VPA application 210 for apparel may, using the platform 110, select the apparel 714 concept and automatically have access to both the grammar 734 and the grammar 732” (col. 22, lines 28- 38).
	Thus, Kalns teaches that the platform may link the VPA components with the domains/ontological concepts, such that developers may select the concepts once the components are linked to the concepts/domains; equivalent to associating, by the platform, the .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. § 103 as being unpatentable over Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in view of Cheyer et al. U.S. Publication No. 2013/0110519, hereafter known as Cheyer, in further view of Shah et al. U.S. Publication No. 2007/0200850, hereafter known as Shah, in further view of Microsoft “Cognitive Services Pricing-Language Understanding Intelligent Services” (2017), hereafter known as Microsoft. 

	Regarding claim 1,
	Kalns teaches the following:
A computer system comprising: a processor; system memory coupled to the processor and storing instructions configured to implement a natural language virtual assistant platform comprising:
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54). Further, “VPA development platform 110 and/or the VPA 210 may be located entirely on the computing device 1110”(col. 25, lines 43-45) and “computing device 1110 includes at least one processor 1112  […] memory 1114 […] The processor 1112 and the I/O subsystem 1116 are communicatively coupled to the memory 1114” (col. 25, lines 63 col. 26, line 11). Further, “The method 900 may be embodied as computerized programs, routines, logic and/or instructions that may be executed by the computing system 100, by the VPA development platform 110” (col. 23, lines 11- 14). 
	Thus, Kalns teaches a computer platform comprising a memory and processor configured to execute instructions to perform a method for developing/creating/maintaining a VPA application; equivalent to a computer system comprising a processor, system memory coupled to the processor and storing instructions configured to implement a natural language virtual assistant platform. 

	Means to input a test query;
	Kalns teaches “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] any 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4).

	Thus, Kalns teaches a platform configured to receive natural language dialog inputs from a user via a computing device; equivalent to a means to input a test query.

	Means to filter a set of domains to a subset of able domains […];
	Kalns teaches “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18), “for example, the developer may simply click on or otherwise select a graphical element corresponding to the domain of interest on a tree-like depiction of the ontology 112, such as is shown in FIGS. 6-8” (col. 23, lines 15-22).  Further, Kalns teaches “Any of the methods may include repeating the method for another domain of interest to configure the VPA computer application to operate over multiple domains of interest” (col. 27, lines 43-46).
	Thus, Kalns teaches that a user may be presented with a list of domains of interest in a tree-like depiction, where the user may navigate the graphical representation to select a domain 
	
	Means to present a list of domains […] Wherein app developers can identify promoted domains for inclusion in the natural language virtual assistant. 
	Kalns teaches “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18), “for example, the developer may simply click on or otherwise select a graphical element corresponding to the domain of interest on a tree-like depiction of the ontology 112, such as is shown in FIGS. 6-8” (col. 23, lines 15-22).  Further, Kalns teaches “Any of the methods may include repeating the method for another domain of interest to configure the VPA computer application to operate over multiple domains of interest” (col. 27, lines 43-46).
	Thus, Kalns teaches that a user may be presented with a list of domains of interest in a tree-like depiction, where the user may navigate the graphical representation to select a domain of interest among a plurality of domains; equivalent to a means to present a list of domains wherein app developers can identify promoted domains for inclusion in the natural language virtual assistant.

	Although Kalns teaches features for displaying a tree-like depiction of domains for selection by a developer, Kalns does not explicitly teach filtering a set of domains to a subset of able domains able to interpret the test query. 
	
	However, Cheyer does teach the following:
	Means to filter a set of domains to a subset of able domains able to interpret the test query;
Cheyer teaches “Methods, systems, and computer readable storage medium related to operating an intelligent digital assistant” (see Abstract). Further, Cheyer teaches “assistant 1002 employs statistical language models to generate candidate text interpretations 124 of speech input 121” (¶ [0311]) and “algorithms or procedures used by assistant 1002 for interpretation of text inputs […] can be used to rank and score candidate text interpretations” (¶ [0315]). Further, “the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant 1002 shown in FIG. 8 […] the statistical language models are given words, names, and phrases from some or all of: domain models 1056 […] and/or any words, names, or phrases associated with any node of active ontology 1050” (¶ [0312]). Further, “ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 […] the highest-ranking interpretation may be automatically selected 130” (¶ [0316]). 
	Thus, Cheyer teaches a system that is configured to receive text inputs (equivalent to the test queries) from a user and interpret the inputs using various domain models to determine which interpretation from which domain model has the highest score. This feature for receiving a user query and executing a process/algorithm utilizing a plurality of domain models to ascertain which domains provide the highest ranking interpretations is equivalent to a means to filter a set of domains to a subset of able domains able to interpret the test query.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns with the teachings of Cheyer by incorporating a feature for receiving a multiplicity of inputs from a user and interpreting the inputs using various domain models to determine which domain models are able to interpret the queries best, as taught by Cheyer, into the system of Kalns that is configured to display and determine which domains of interest are to be included in a VPA application. One of ordinary skill in the art would recognize that by incorporating this feature into the platform of Kalns, the Cheyer, such that the developer may be offered and presented with the most pertinent domain models. Further, one of ordinary skill in the art would have recognized that the teachings of Cheyer are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both systems directed to natural language processing using various domain models. 

	Kalns in view of Cheyer does not explicitly teach searching for each of able domains in a plurality of promoted domains, finding at least one able domain in the plurality of promoted domains, and highlighting the at least one able domain as a promoted domain within list of able domains.
 
	However, Shah teaches the following:
	Searching for each of able domains in a plurality of promoted domains […] Finding at least one able domain in the plurality of promoted domains and highlighting the at least one able domain as a promoted domain within list of able domains.
	Shah teaches “A system may communicate information by generating an interface based on supply information and demand information […]  the system may receive a first query that is entered by a user […] For example, in response to the first query,  the system may find matching data items that may be identified or browsed according to product domain(s) (e.g., shoes), aisle domain(s) (e.g., footwear), and department domain(s) (e.g., apparel) […] if a data item is found in a Product C domain (e.g., shoes) that is organized under a hierarchy of domains (e.g., Department A—apparel, Aisle B—footwear, Product C—shoes), then the data item counts 44 may […] determine the order of the domains for presentation on the display where the domains of greatest interest to the user may be presented in the most prominent positions. For example, in one embodiment the domain sort module 44 may […] display departments in descending order” (¶ [0074]). Further, “ system generates a user interface that includes user interface elements that may be positioned on the user interface in descending order proceeding from a highest total coverage information to the lowest total coverage information” (¶ [0040]).

	The Examiner notes, according to the Applicant’s Specification, “numerous ways are possible for highlighting a promoted domain. For example, one or more promoted domains can be: listed separately; sorted to be at the top of the list” (¶ [0107], Applicant’s Specification). 

	Thus, Shah teaches a system configured to receive user queries and find matching data items among a plurality of domains, where the system may generate total coverage histograms that indicate the data item counts within each of the domains (see ¶ [0036], Shah). Further, Shah teaches that the domains with the highest item counts are determined to be of interest to the user and the domains of the highest interest to a user are positioned in more prominent positions than other domains on a user interface, such as at the top of a list going in descending order of interest; equivalent to searching for each of able domains in a plurality of promoted domains and finding at least one able domain in the plurality of promoted domains and highlighting the at least one able domain as a promoted domain within list of able domains.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Cheyer with the teachings of Shah by incorporating a feature for determining domains that are able domains based on how well they match a user query and generating a user interface that positions an able domain of the highest interest in the most prominent position (such as the top of a list) among a plurality of other promoted domains, as taught by Shah, into the system of Kalns in view of Cheyer that is configured to display a menu of domains for a developer to choose from. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification can further help to “more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 51-52), as suggested by Kalns. 

	Kalns in view of Cheyer/Shah does not explicitly teach a plurality of promoted domains each having an associated pricing model. 

	However, Microsoft teaches the following:
	[…] a plurality of promoted domains, each promoted domain having an associated pricing model;
	Microsoft teaches that “Microsoft brings the latest advanced chatbot capabilities to developers' fingertips, allowing them to create apps that see, hear, speak, understand, and interpret users’ needs […] we’re making generally available Microsoft Cognitive Services Language Understanding service (LUIS) and Azure Bot Service” (page 3, para. 1-2). Further “Azure Bot Service provides a scalable, integrated bot development and hosting environment for conversational bots that can reach customers” (page 3, para. 5). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of 
	Further, Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (page 1). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and LUIS API-Basic) that offer different pricing models for the amount of transactions that can be performed (page 1- see Pricing Details table). These transactions represent any API call to the service (page 1 – see FAQ). Further, Microsoft teaches that the chatbot (comprising the selected pre-built domains/models) may be tested by a user (page 8, para. 3), thus representing a transaction/API call. 
	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built domains/models that can be directly added into a developer’s application. Developers may test their chatbot and associated domains by submitting transactions, where the developers may be charged according to how many transactions they perform (such as a particular dollar amount per 1,000 transactions). Thus, the feature for allowing users to integrate pre-built domains into a chatbot application and setting a pricing model for developers to interact with the prebuilt domains is equivalent to a plurality of promoted domains each having an associated pricing model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Cheyer/Shah with the teachings of Microsoft by incorporating a feature for offering developers access to a plurality of promoted, prebuilt domains within a service and associating the use of prebuilt domains with a pricing model (such as a particular dollar amount for every 1,000 transactions), as taught by Microsoft, into the system of Kalns in view of Cheyer/Shah that is configured to assist Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns in view of Cheyer/Shah as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

	Regarding claim 2, 
	Kalns in view of Cheyer/Shah/Microsoft teaches the limitations of claim 1. Further, Kalns teaches the following:
	Receive a user query;
	Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] any or all of the other forms of user inputs may be used by the VPA 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4).
	Thus, Kalns teaches a VPA configured to receive natural language dialog inputs and determining suitable responses to the inputs; equivalent to receiving a user query. 

	Interpret the user query according to the promoted domain and provide a response;
Kalns teaches “The user intent interpreter 216 combines the likely intended meaning, goal, and/or objective derived from the user's NL dialog input […] and communicates that information to the reasoner 218 in the form of a “user intent.” (col. 11, lines 32 -36). Further, “the reasoner 218 determines a likely appropriate task to execute on the user's behalf and/or a likely appropriate system response to the user's intended goal or objective as derived from the meaning of the inputs” (col. 11, lines 44-50). Further, “Once the reasoner 218 has determined an appropriate course of action by which to respond to the user's inputs, the reasoner 218 communicates an “output intent” to the output generator 220 […] The output intent specifies the type of output that […] is likely appropriate in response to the user intent” (col. 12, liens 9-15). Further, “Each of the components 216, 218, 220 accesses and uses one or more of the domain-adapted re-usable VPA components 222. The domain-adapted re-usable VPA components 222 are versions of the re-usable VPA components 114 that have been adapted for use in connection with a particular domain that is included in the scope of the functional VPA application 210” (col. 12, lines 35-41).
	Thus, Kalns teaches that the re-usable VPA components/particular domains that are included within the scope of the developer’s VPA application are used to interpret a user input and produce an output response to the user; equivalent to interpreting the user query according to the promoted domain and providing a response.

	Although Kalns in view of Cheyer/Shah teaches the features for interpreting natural language inputs and providing responses based on the selected re-usable VPA components/domains that are associated with a VPA application, Kalns in view of Cheyer/Shah does not explicitly teach computing a charge associated with providing the response, the charge being computed according to the pricing model associated with the promoted domain. 

	However, Microsoft teaches the following:
Compute a charge associated with providing the response, the charge being computed according to the pricing model associated with the promoted domain. 
	Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (see page 1, para. 1, lines 1-2). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and LUIS API-Basic) that offer different pricing models for the amount of transactions that can be performed (see page 1, Pricing Details table). For example, according to the Pricing Details table found on page 1 of Microsoft, a user may be charged a particular dollar amount for every 1,000 transactions and “if the usage on a standard tier is exceeded the account starts to accrue overage […] These overages are billed on a monthly basis and are calculated at the rate specified for each tier” (See page 1). These transactions represent any API call (see page 1) to the service. Further, Microsoft teaches that the bot (built using the pre-built domains/models) may be tested by a user (see page 8, para. 3), thus representing a transaction/API call. 

	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built domains/models that can be directly added into a developer’s application. Developers may test their chatbot and associated domains by submitting transactions, where the developers may be charged according to how many transactions they perform (such as a particular dollar amount per 1,000 transactions). Thus, the feature for allowing users to test a chatbot application with the integrated pre-built domains/models and charging the developers for executing transactions with the domains/models is equivalent to computing a charge associated with providing the response to a query, the charge being computed according to the pricing model associated with the promoted domain.
 
Kalns with the teachings of Microsoft by incorporating a feature for allowing developers to test a chatbot application using prebuilt domains and charging the developers based on a pricing model for executing transactions with the platform domains (such as a particular dollar amount for every 1,000 transactions), as taught by Microsoft, into the system of Kalns that is configured to assist developers in creating VPA applications. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to have free or paid access to a plurality of promoted, prebuilt domains “helps build custom models for your business vertical with little effort and without prior expertise in data science” (page 3, para. 6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in view of Cheyer et al. U.S. Publication No. 2013/0110519, hereafter known as Cheyer, in further view of Microsoft “Cognitive Services Pricing-Language Understanding Intelligent Services” (2017), hereafter known as Microsoft, in further view of CodeCanyon (2018), here after known as CodeCanyon. 
	
	Regarding claim 3,
	Kalns teaches the following:
	A method of integrating virtual assistant domains in apps, the method comprising:
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54). Further, Kalns teaches “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18),
	Thus, Kalns teaches a computer platform for developing/creating/maintaining a VPA application where a developer may select of domain of interest to be integrated into their VPA application; equivalent to a method of integrating virtual assistant domains in apps. 

	Receiving, from an app integrator, a test query;
	Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] any or all of the other forms of user inputs may be used by the VPA 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4). 
	Further, “As another example […] the VPA developer is developing a new VPA application for a specific domain of e-commerce (e.g., jeans)” (col.8, lines 34-36). Further, “if the 122 may suggest to the developer that all or a portion of the re-usable VPA components 114 that are linked with the “apparel” concept in the ontology be included in the new VPA application for jeans” (col. 8, lines 13-24). Further, “re-usable VPA components 114 are programmatically linked with one or more of the ontological concepts and/or properties […] the selection of re-usable VPA components 114 for use in a VPA application for a particular domain of interest and to instantiate those selected components for the domain of interest” (col. 4, lines 22-25). 
	Thus, Kalns teaches a platform configured to receive inputs from developers indicative of a domain of interest (for example, apparel/jean e-commerce) to assist in developing a VPA by suggesting re-usable VPA components/domains to be included in the new VPA application for jeans/apparel e-commerce; equivalent to receiving, from an app integrator, a test query. 

	Showing to an app developer a subset of domains that can interpret the test query and […];
	Kalns teaches Kalns teaches “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18), “for example, the developer may simply click on or otherwise select a graphical element corresponding to the domain of interest on a tree-like depiction of the ontology 112, such as is shown in FIGS. 6-8” (col. 23, lines 15-22).  Further, “the inheritance reasoning module 122 may suggest to the developer that all or a portion of the re-usable VPA components 114 that are linked with the “apparel” concept in the ontology be included in the new VPA application for jeans” (col. 8, lines 13-24) and “FIG. 10, described below, illustrates a simplified example of a display screen that may be presented to a computing device user to 114 for inclusion in a VPA application” (col. 7, lines 41-45). 
	Thus, Kalns teaches a platform that may present a plurality of domains to a developer for selection, where the domains comprise re-usable VPA components capable of interpreting queries; equivalent to showing to an app developer a subset of domains that can interpret the test query.
	Although Kalns teaches a platform comprising a plurality of domains and capabilities of interpreting natural language inputs to provide responses, Kalns does not explicitly teach a feature for interpreting a test query in a plurality of domains. 

	However, Cheyer teaches the following:
	Interpreting the test query in a plurality of domains […];
			
	Cheyer teaches “Methods, systems, and computer readable storage medium related to operating an intelligent digital assistant” (see Abstract). Further, Cheyer teaches “assistant 1002 employs statistical language models to generate candidate text interpretations 124 of speech input 121” (¶ [0311]) and “algorithms or procedures used by assistant 1002 for interpretation of text inputs […] can be used to rank and score candidate text interpretations” (¶ [0315]). Further, “the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant 1002 shown in FIG. 8 […] the statistical language models are given words, names, and phrases from some or all of: domain models 1056 […] and/or any words, names, or phrases associated with any node of active ontology 1050” (¶ [0312]). Further, “ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 […] the highest-ranking interpretation may be automatically selected 130” (¶ [0316]). 
Cheyer teaches a system that is configured to receive text inputs (equivalent to the test queries) from a user and interpret the inputs using various domain models to determine which interpretation from which domain model has the highest score. This feature for receiving a user query and executing a process/algorithm utilizing a plurality of domain models to ascertain which domains provide the highest ranking interpretations is equivalent to interpreting the test query in a plurality of domains.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns with the teachings of Cheyer by incorporating a feature for receiving a multiplicity of inputs from a user and interpreting the inputs using various domain models to determine which domain models are able to interpret the queries best, as taught by Cheyer, into the system of Kalns that is configured to display and determine which domains of interest are to be included in a VPA application. One of ordinary skill in the art would recognize that by incorporating this feature into the platform of Kalns, the platform would be further configured to receive a multiplicity of inputs from users and determine domain models that best interpret the user’s inputs such that they can be displayed and selected by the user.  One of ordinary skill in the art would have been motivated to make such a modification with the purpose to “improve the user's experience” (¶ [0009]), as suggested by Cheyer, such that the developer may be offered and presented with the most pertinent domain models. Further, one of ordinary skill in the art would have recognized that the teachings of Cheyer are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both systems directed to natural language processing using various domain models. 

	Kalns in view of Cheyer does not explicitly teach that each of the plurality of domains have a cost to the app integrator. 
Microsoft teaches the following:
	[…] each of the plurality of domains having a cost to the app integrator; and 
	Microsoft teaches that “Microsoft brings the latest advanced chatbot capabilities to developers' fingertips, allowing them to create apps that see, hear, speak, understand, and interpret users’ needs […] we’re making generally available Microsoft Cognitive Services Language Understanding service (LUIS) and Azure Bot Service” (page 3, para. 1-2). Further “Azure Bot Service provides a scalable, integrated bot development and hosting environment for conversational bots that can reach customers” (page 3, para. 5). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of intents and entities grouped by domain that you can directly add and use in your application)” (page 3, para. 7). 
	Further, Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (page 1). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and LUIS API-Basic) that offer different pricing models for the amount of transactions that can be performed (page 1- see Pricing Details table). These transactions represent any API call to the service (page 1 – see FAQ). Further, Microsoft teaches that the chatbot (comprising the selected pre-built domains/models) may be tested by a user (page 8, para. 3), thus representing a transaction/API call. 
	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built domains/models that can be directly added into a developer’s application. Developers may test their chatbot and associated domains by submitting transactions, where the developers may be charged according to how many transactions they perform (such as a particular dollar amount 

	For each shown domain […] cost to the app integrator for using the […] domain to respond to the test query.
	According to the Pricing Details table found on page 1 of Microsoft, a user may be charged a particular dollar amount for every 1,000 transactions and “if the usage on a standard tier is exceeded the account starts to accrue overage […] These overages are billed on a monthly basis and are calculated at the rate specified for each tier” (page 1 –see FAQ). These transactions represent any API call (page 1 –see FAQ) to the service. Further, Microsoft teaches that the bot (built using the pre-built domains/models) may be tested by a user (see page 8, para. 3), thus representing a transaction/API call. 
	Therefore, Microsoft teaches a platform that allows developers to build and test a chatbot (including selected domains) by submitting transactions, where the developers may be charged according to how many transactions they perform (such as a particular dollar amount per 1,000 transactions). Thus, the feature for allowing developers to test a chatbot application with the integrated pre-built domains/models and computing a charge for executing transactions (such as test querys) with the domains/models is equivalent to a cost to the app integrator for using the domains to respond to the test query. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Cheyer with the teachings of Microsoft by incorporating a feature for offering developers access to a plurality of promoted, prebuilt domains within a service and associating the use of prebuilt domains with a pricing model (such as a particular dollar amount for every 1,000 transactions), as taught by Microsoft, into the system of Kalns in view of Cheyer that is configured to assist developers in creating VPA applications. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to have free or paid access to a plurality of promoted, prebuilt domains “helps build custom models for your business vertical with little effort and without prior expertise in data science” (page3, para. 6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns in view of Cheyer as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   
	
	Although Kalns in view of Cheyer/Microsoft teaches a platform that allows developers to integrate prebuilt domains and run tests on their applications using the integrated domains, where the developers are charged based on the amount of transactions executed, Kalns in view of Cheyer/Microsoft does not explicitly teach a feature for showing the cost to the app integrator for using the show domain. 

	However, CodeCanyon teaches the following:
	For each shown domain, showing the cost to the app integrator for using the shown domain […]. 
	CodeCanyon displays a marketplace for a global community of developers to sell plug-ins that may be integrated into apps (see page 1). Further, on page 1, it is shown that each available plug-in is displayed with a cost for using and integrating the plug-ins (such as the pre-built domains/re-usable VPA components of Kalns in view of Microsoft); equivalent to showing the cost to the app integrator for using the shown domain.  

Kalns in view of Cheyer/Microsoft with the teachings of CodeCanyon by incorporating a feature for displaying a cost associated with using and integrating a pre-built plug-in for applications, as taught by CodeCanyon, into the platform of Kalns in view of Cheyer/Microsoft that is configured to display domains to developers for integration into their applications. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “help […] the selection and instantiation of […] particular domains” (col. 8, lines 48-50), as suggested by Kalns, such that a developer may further make a selection based on a displayed cost for incorporating particular plug-ins, such as the re-usable VPA components. One of ordinary skill in the art would have recognized that the teachings of CodeCanyon are compatible with the platform of Kalns in view of Cheyer/Microsoft as they share capabilities and characteristics; namely, they are both directed to displaying plug-ins to developers for integrating into their own applications and associating each plug-in with a pricing model. 

	Regarding claim 4,
	Kalns in view of Cheyer/Microsoft/CodeCanyon teaches the limitations of claim 3. Further, Kalns teaches the following:
	Receiving, from the app integrator, a second test query;
	Kalns teaches “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user” (col. 23, lines 15-18). Further, Kalns teaches “Any of the methods may include repeating the method for another domain of interest to configure the VPA computer application to operate over multiple domains of interest” (col. 27, lines 43-46). Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] any or all of the other forms of user inputs 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54).
	Thus, Kalns teaches a platform that allows users to submit inputs, such that the VPA can determine suitable responses; equivalent to receiving from the app integrator a second test query. The Examiner notes that although Kalns does not explicitly disclose receiving a second test query, Kalns does teach that the developer may expand their application by incorporating more domains and that users may submit inputs into the platform to generate responses. Repetition of such processes, regardless of delineation and naming convention (first/second test query), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).   

Although Kalns teaches a platform comprising a plurality of domains and capabilities of interpreting natural language inputs to provide responses, Kalns does not explicitly teach a feature for interpreting a test query in a plurality of domains. 

	However, Cheyer teaches the following:
	Interpreting the second test query in the plurality of domains; and 
	Cheyer teaches a system that is configured to receive text inputs (equivalent to the test queries) from a user and interpret the inputs using various domain models to determine which interpretation from which domain model has the highest score (see ¶ [0311] -¶ [0316]). This feature for receiving user inputs and executing a process/algorithm utilizing a plurality of domain models to ascertain which domains provide the highest ranking interpretations is equivalent to interpreting the test query in a plurality of domains.
	Examiner notes that although Cheyer does not explicitly disclose interpreting a second test query, Cheyer does teach that a user may submit inputs, as opposed to a singular input. Repetition of such processes, regardless of delineation and naming convention (first/second test query), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns with the teachings of Cheyer by incorporating a feature for receiving a multiplicity of inputs from a user and interpreting the inputs using various domain models to determine which domain models are able to interpret the queries best, as taught by Cheyer, into the system of Kalns that is configured to display and determine which domains of interest are to be included in a VPA application. One of ordinary skill in the art would recognize that by incorporating this feature into the platform of Kalns, the platform would be further configured to receive a multiplicity of inputs from users and determine domain models that best interpret the user’s inputs such that they can be displayed and selected by the user.  One of ordinary skill in the art would have been motivated to make such a modification with the purpose to “improve the user's experience” (¶ [0009]), as suggested by Cheyer, such that the developer may be offered and presented with the most pertinent domain models. Further, one of ordinary skill in the art would have recognized that the teachings of Cheyer are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both systems directed to natural language processing using various domain models.  

	Kalns in view of Cheyer does not explicitly teach computing a cost for using each domain to respond to the test query and the second test query according to a non-linear pricing model. 
	
	However Microsoft teaches the following:
	Computing a cost for using each domain to respond to the test query and the second test query according to a non-linear pricing model. 
	According to the Pricing Details table found on page 1 of Microsoft, a user may be charged a particular dollar amount for every 1,000 transactions and “if the usage on a standard Microsoft teaches “overages are charged at the rate specific in the pricing table above […] these overage are prorated” (page 1- see FAQ). These transactions represent any API call to the service (page 1-see FAQ). Further, Microsoft teaches that the chatbot (including the selected pre-built domains/models) may be tested by a user by inputting one or more queries (see page 8, para. 3), thus representing multiple transactions/API calls. 

	The Examiner notes that, according to the Applicant’s Specification, “One example of a non-linear type of pricing model is a graduated pricing model […] The cost per request decreases as the number of requests crosses thresholds” (¶ [0113], Applicant’s Specification). As discussed above, Microsoft teaches that a developer may be charged a particular dollar amount per 1,000 transactions and any overage charges for exceeding usage are prorated; equivalent to a non-linear pricing model.
	Microsoft teaches a platform that allows developers to build and test a chatbot (including selected domains) by submitting transactions, where the developers may be charged according to how many transactions they perform and any overage charges may be prorated. Thus, the feature for computing a prorated charge for executing transactions (such as multiple test queries) with the selected domains is equivalent to computing a cost for using each domain to respond to the test query and the second test query according to a non-linear pricing model.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Cheyer with the teachings of Microsoft by incorporating a feature for allowing developers to test a chatbot application with the integrated pre-built domains/models by inputting one or more queries and computing a prorated charge for executing transactions (such as the test queries) with the Microsoft, into the system of Kalns in view of Cheyer that is configured to assist developers in creating VPA applications. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to have free or paid access to a plurality of prebuilt domains “helps build custom models for your business vertical with little effort and without prior expertise in data science” (page 3, para. 6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns in view of Cheyer as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

Claims 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in view of Cheyer et al. U.S. Publication No. 2013/0110519, hereafter known as Cheyer, in further view of Microsoft “Cognitive Services Pricing-Language Understanding Intelligent Services” (2017), hereafter known as Microsoft. 

	Regarding claim 5,
	Kalns teaches the following:
	A method of integrating virtual assistant domains in apps, the method comprising:
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54). Further, Kalns teaches “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the 112” (col. 3, lines 24-31). Further, “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18),
	Thus, Kalns teaches a computer platform for developing/creating/maintaining a VPA application where a developer may select of domain of interest to be integrated into their VPA application; equivalent to a method of integrating virtual assistant domains in apps. 

	Receiving, from an app integrator, a multiplicity of test queries;
	Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] any or all of the other forms of user inputs may be used by the VPA 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4). 
	Further, “As another example […] the VPA developer is developing a new VPA application for a specific domain of e-commerce (e.g., jeans)” (col.8, lines 34-36). Further, “if the VPA developer is designing a new VPA application for jeans shopping […] the inheritance reasoning module 122 may suggest to the developer that all or a portion of the re-usable VPA components 114 that are linked with the “apparel” concept in the ontology be included in the new VPA application for jeans” (col. 8, lines 13-24). Further, “re-usable VPA components 114 are programmatically linked with one or more of the ontological concepts and/or properties […] the selection of re-usable VPA components 114 for use in a VPA 
	Thus, Kalns teaches a platform configured to receive inputs from developers indicative of a domain of interest (for example, apparel/jean e-commerce) to assist in developing a VPA by suggesting re-usable VPA components able to respond to the queries to be included in the new VPA application; equivalent to receiving, from an app integrator, a multiplicity of test queries. 

	Although Kalns teaches a platform comprising a plurality of domains and capabilities of interpreting natural language inputs to provide responses, Kalns does not explicitly teach interpreting each test query from the multiplicity of test queries in each of a plurality of domains to determine, for each test query, the domain in which it has a highest interpretation score.
	
	Cheyer teaches the following:
	Interpreting each test query from the multiplicity of test queries in each of a plurality of domains to determine, for each test query, the domain in which it has a highest interpretation score;
	Cheyer teaches “Methods, systems, and computer readable storage medium related to operating an intelligent digital assistant” (see Abstract). Further, Cheyer teaches “assistant 1002 employs statistical language models to generate candidate text interpretations 124 of speech input 121” (¶ [0311]) and “algorithms or procedures used by assistant 1002 for interpretation of text inputs […] can be used to rank and score candidate text interpretations” (¶ [0315]). Further, “the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant 1002 shown in FIG. 8 […] the statistical language models are given words, names, and phrases from some or all of: domain models 1056 […] dialog flow models 1087 […] domain entity databases 1072 […] and/or any words, names, or phrases associated with any node of active ontology 1050” (¶ [0312]). Further, 124 and ranks 126 them […] assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model […] it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models” (¶ [0314]). Further, “algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124” (¶ [0315]) and “ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 […] the highest-ranking interpretation may be automatically selected 130” (¶ [0316]). 
	Thus, Cheyer teaches a system that is configured to receive inputs (equivalent to a plurality of queries) from a user and interpret the inputs using various domain models, domain entity databases, or dialog flow models to determine which interpretation from which domain model has the highest score. The domain model with the highest-ranking interpretation score may then be automatically selected by the system; equivalent to interpreting each test query from the multiplicity of test queries in each of a plurality of domains to determine, for each test query, the domain in which it has a highest interpretation score.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns with the teachings of Cheyer by incorporating a feature for receiving inputs from a user and interpreting the inputs using various domain models in order to determine which domain model outputs an interpretation with the highest score, as taught by Cheyer, into the system of Kalns that is configured to receive inputs from a developer and a selection of domains of interest for a developer to include in their VPA application. One of ordinary skill in the art would recognize that by incorporating this Kalns, the platform would be further configured to score each domain based on a developer’s query and display or select the highest scoring components for a developer to choose from.  One of ordinary skill in the art would have been motivated to make such a modification with the purpose to “improve the user's experience” (¶ [0009]), as suggested by Cheyer, such that the developer may be offered and presented with the best ranked results. Further, one of ordinary skill in the art would have recognized that the teachings of Cheyer are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both systems directed to natural language processing and interpreting user queries across various domain models. 

	Although Kalns in view of Cheyer teaches the features for determining a domain with a highest interpretation score to be utilized, Kalns in view of Cheyer does not explicitly teach each of the plurality of domains having a cost to the app integrator according to a pricing model and applying the pricing model to the queries for which a domain having a cost had the highest interpretation score in order to compute a total aggregate cost for the multiplicity of test queries. 

	However, Microsoft teaches the following:
	[…] Each of the plurality of domains having a cost to the app integrator according to a pricing model; applying the pricing model to the queries for which a domain having a cost […] in order to compute a total aggregate cost for the multiplicity of test queries.
	Microsoft teaches that “Microsoft brings the latest advanced chatbot capabilities to developers' fingertips, allowing them to create apps that see, hear, speak, understand, and interpret users’ needs […] we’re making generally available Microsoft Cognitive Services Language Understanding service (LUIS) and Azure Bot Service” (page 3, para. 1-2). Further “Azure Bot Service provides a scalable, integrated bot development and hosting environment for conversational bots that can reach customers” (page 3, para. 5). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of intents and entities grouped by domain that you can directly add and use in your application)” (page 3, para. 7).
	Further, Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (see page 1). According to the Pricing Details table found on page 1 of Microsoft, a user may be charged a particular dollar amount for every 1,000 transactions and “if the usage on a standard tier is exceeded the account starts to accrue overage […] These overages are billed on a monthly basis and are calculated at the rate specified for each tier” (page 1 – see FAQ). Further, Microsoft teaches “overages are charged at the rate specific in the pricing table above […] these overage are prorated” (page 1- see FAQ). These transactions represent any API call to the service (page 1-see FAQ). Further, Microsoft teaches that the chatbot (comprising the selected pre-built domains/models) may be tested by a user (page 8, para. 3), thus representing a transaction/API call.
	Therefore, Microsoft teaches a platform that allows developers to build and test a chatbot (including selected domains) by submitting transactions, where the developers may be charged according to how many transactions they perform and any overage charges may be prorated. Thus, the feature for allowing developers to test a chatbot application with the integrated pre-built domains/models and computing a prorated charge for executing transactions (such as test queries) with the domains/models is equivalent to each of the plurality of domains having a cost to the app integrator according to a pricing model and applying the pricing model to the queries for which a domain having a cost in order to compute a total aggregate cost for the multiplicity of test queries.

Kalns in view of Cheyer with the teachings of Microsoft by incorporating a feature for allowing developers to test a chatbot application with the integrated pre-built domains/models by inputting one or more queries and computing a prorated charge for executing transactions (such as the test queries) with the domains, as taught by Microsoft, into the system of Kalns in view of Cheyer that is configured to assist developers in creating VPA applications by selecting and displaying the highest scored domains that can be incorporated into a developer’s application. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to test an application using pre-built components (domains) at a specified cost  “helps build custom models […] with little effort and without prior expertise in data science”(page 3, para. 6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns in view of Cheyer as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

	Regarding claim 6,
	Kalns in view of Cheyer/Microsoft teaches the limitations of claim 5. Further, Kalns in view of Cheyer does not explicitly teach computing a cost per domain. However, Microsoft teaches the following:
	Computing a cost per domain. 
	Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (page 1). According to the Pricing Details table found on page 1 of Microsoft, a user may be charged a particular dollar amount for every 1,000 transactions and “if the usage on a standard tier is exceeded the FAQ). These transactions represent any API call to the service (page 1-see FAQ). Further, Microsoft teaches that the chatbot (comprising the selected pre-built domains/models) may be tested by a user (page 8, para. 3), thus representing a transaction/API call.
	Therefore, Microsoft teaches a platform that allows developers to build and test a chatbot (including selected domains) by submitting transactions, where the developers may be charged according to how many transactions they perform and any overage charges may be prorated. Thus, the feature for allowing developers to test a chatbot application with the integrated pre-built domains/models and computing a prorated charge for executing transactions (such as test queries) with the domains/models is equivalent to computing a cost per domain.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Cheyer with the teachings of Microsoft by incorporating a feature for allowing developers to test a chatbot application with the integrated pre-built domains/models by inputting one or more queries and computing a prorated charge for executing transactions (such as the test queries) with the domains, as taught by Microsoft, into the system of Kalns in view of Cheyer that is configured to assist developers in creating VPA applications by selecting and displaying the highest scored domains that can be incorporated into a developer’s application. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to test an application using pre-built components (domains) at a specified cost  “helps build custom models […] with little effort and without prior expertise in data science”(page 3, para. 6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns in view of Cheyer as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

	Regarding claim 7,
	Kalns in view of Cheyer/Microsoft teaches the limitations of claim 5. Further, Kalns does not explicitly teach a pricing model for a specific domain in non-linear with respect to the number of queries for which the specific domain has the highest interpretation score. 

	However, Cheyer teaches a feature for determining a specific domain having a highest interpretation score, where the specific domain having the highest interpretation score is selected (see ¶ [0311] -¶ [0316]); equivalent to the specific domain having the highest interpretation score.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns with the teachings of Cheyer by incorporating a feature for determining which domain among various domains outputs an interpretation with the highest score, as taught by Cheyer, into the system of Kalns that is configured to receive inputs from a developer and a selection of domains of interest for a developer to include in their VPA application. One of ordinary skill in the art would recognize that by incorporating this feature into the platform of Kalns, the platform would be further configured to score each domain based on a developer’s query and display or select the highest scoring components for a developer to choose from.  One of ordinary skill in the art would have been motivated to make such a modification with the purpose to “improve the user's experience” (¶ [0009]), as suggested by Cheyer, such that the developer may be offered and presented with the best ranked results. Further, one of ordinary skill in the art would have recognized that the teachings of Cheyer are compatible with the system of Kalns as they share capabilities and 

	Although Kalns in view of Cheyer teaches the features for determining a specific domain with a highest interpretation score and selecting the specific domain with the highest interpretation score to be utilized by a VPA application, Kalns in view of Cheyer does not explicitly teach a non-linear pricing model for the specific domain with respect to the number of queries. 

	However, Microsoft teaches the following:
	Wherein the pricing model for a specific domain is non-linear with respect to the number of queries […];
	Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (see page 1, para. 1). According to the Pricing Details table found on page 1 of Microsoft, a user may be charged a particular dollar amount for every 1,000 transactions and “if the usage on a standard tier is exceeded the account starts to accrue overage […] These overages are billed on a monthly basis and are calculated at the rate specified for each tier” (See page 1). Further, Microsoft teaches “overages are charged at the rate specific in the pricing table above […] these overage are prorated” (See page 1). These transactions represent any API call (see page 1) to the service. Further, Microsoft teaches that the bot (built using the pre-built domains/models) may be tested by a user (see page 8, para. 3), thus representing a transaction/API call to the pre-built domains that have been incorporated into the bot.
	The Examiner notes that, according to the Applicant’s Specification, “One example of a non-linear type of pricing model is a graduated pricing model […] The cost per request Microsoft teaches that a developer may be charged a particular dollar amount per 1,000 transactions and any overage charges for exceeding usage are prorated; equivalent to a non-linear pricing model.
	Therefore, Microsoft teaches a platform that allows developers to build and test a chatbot (including selected domains) by submitting transactions, where the developers may be charged according to how many transactions they perform and any overage charges may be prorated. Thus, the feature for computing a prorated charge for executing transactions (such as test queries) is equivalent to a non-linear pricing model for a specific domain with respect to the number of queries.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Cheyer with the teachings of Microsoft by incorporating a feature for computing a prorated charge for executing transactions (such as the test queries) with selected domains, as taught by Microsoft, into the system of Kalns in view of Cheyer that is configured to assist developers in creating VPA applications by selecting and displaying the highest scored domains that can be incorporated into a developer’s application. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to test an application using pre-built components (domains) at a specified cost  “helps build custom models […] with little effort and without prior expertise in data science”, as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns in view of Cheyer as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

Claims 8 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in view of Microsoft “Cognitive Services Pricing-Language Understanding Intelligent Services” (2017), hereafter known as Microsoft, in further view of Trevathan et al. U.S. Publication No. 2016/0314447, hereafter known as Trevathan.

	Regarding claim 8,
	Kalns teaches the following:
	A platform system for configuring domains for inclusion in a natural language virtual assistant, the platform system comprising:
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54). Further, Kalns teaches “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18)
	Thus, Kalns teaches a computer platform for developing/creating/maintaining a VPA application where a developer may integrate domains of interest into their VPA application; equivalent to a method of integrating virtual assistant domains in apps. 

	A processer; system memory coupled to the processor and storing instructions configured to:
	Kalns teaches “all or portions of the VPA development platform 110 may reside on a desktop computer […] computing device 1110 includes at least one processor 1112  […] memory 1114” (col. 25, lines 60 -66). Further, “one or more machine readable storage media 

	Input a multiplicity of test queries;
	Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] any or all of the other forms of user inputs may be used by the VPA 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4). 
	Further, “As another example […] the VPA developer is developing a new VPA application for a specific domain of e-commerce (e.g., jeans)” (col.8, lines 34-36). Further, “if the VPA developer is designing a new VPA application for jeans shopping […] the inheritance reasoning module 122 may suggest to the developer that all or a portion of the re-usable VPA components 114 that are linked with the “apparel” concept in the ontology be included in the new VPA application for jeans” (col. 8, lines 13-24). Further, “re-usable VPA components 114 are programmatically linked with one or more of the ontological concepts and/or properties […] the selection of re-usable VPA components 114 for use in a VPA application for a particular domain of interest and to instantiate those selected components for the domain of interest” (col. 4, lines 22-25). 
	Thus, Kalns teaches a platform configured to receive inputs from developers indicative of a domain of interest (for example, apparel/jean e-commerce) to assist in developing a VPA by suggesting re-usable VPA components able to respond to the queries to be included in the new VPA application; equivalent to inputting a multiplicity of test queries. 

	Select domains for inclusion in the natural language virtual assistant;
	Kalns teaches “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18). Further, Kalns teaches “Any of the methods may include repeating the method for another domain of interest to configure the VPA computer application to operate over multiple domains of interest” (col. 27, lines 43-46). 
	Thus, Kalns teaches a system that may determine a domain of interest to be integrated into a VPA application, where the VPA application may be configured to operate over multiple domains; equivalent to selecting domains for inclusion in the natural language virtual assistant.

	Present a display view showing which domains from a menu of domains are selected for inclusion in the natural language virtual assistant; and 
	Kalns teaches “a VPA development platform 110 […] an ontology visualization module 120 […] and its various components are embodied as computer software, firmware, and/or hardware in a computing system 100” (col .2, lines 56-57). Further, “the system 100 determines a domain of interest for the development of the VPA application […] The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means. For example, the developer may simply click on or otherwise select a graphical element corresponding to the domain of interest on a tree-like depiction of the ontology 112, such as is shown in FIGS. 6-8” (col. 23, lines 15-22). 
Kalns teaches a platform that may display, as a tree-like menu on a computing device screen, graphical representations of domains of interest that may be selected by a developer for inclusion in a VPA application; equivalent to wherein app developers can identify promoted domains for inclusion in the natural language virtual assistant.

	Although Kalns teaches a feature for displaying a tree-like menu of domains that may be selected by a developers for integration into a VPA application, Kalns does not explicitly teach presenting another display view showing cost components of an aggregate cost that would be charged for the natural language virtual assistant to respond to the multiplicity of test queries with the domains selected for inclusion in the natural language virtual assistant, each cost component being attributable to a domain selected from the menu of domains. 

	However, Microsoft teaches the following:
	Present another display view showing cost components of an aggregate cost that would be charged for the natural language virtual assistant to respond to the multiplicity of test queries with the domains selected for inclusion in the natural language virtual assistant, each cost component being attributable to a domain selected from the […] domains;
	Microsoft teaches that “Microsoft brings the latest advanced chatbot capabilities to developers' fingertips, allowing them to create apps that see, hear, speak, understand, and interpret users’ needs […] we’re making generally available Microsoft Cognitive Services Language Understanding service (LUIS) and Azure Bot Service” (page 3, para. 1-2). Further “Azure Bot Service provides a scalable, integrated bot development and hosting environment for conversational bots that can reach customers” (page 3, para. 5). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of 
	Further, Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (see page 1, para. 1). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and LUIS API-Basic) that offer different pricing models for the amount of transactions that can be performed (page 1, Pricing Details table). Further, “if the usage on a standard tier is exceeded the account starts to accrue overage […] These overages are billed on a monthly basis and are calculated at the rate specified for each tier” (page 1 – see FAQ). Further, Microsoft teaches “overages are charged at the rate specific in the pricing table above […] these overage are prorated” (page 1- see FAQ). These transactions represent any API call to the service (page 1-see FAQ). Further, Microsoft teaches that the chatbot (comprising the selected pre-built domains/models) may be tested by a user (page 8, para. 3), thus representing a transaction/API call.
	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built domains/models that can be directly added into a developer’s chatbot application. Further, Microsoft displays, via a user interface, a Pricing Details table that explicitly details the costs to a user for utilizing the LUIS service and executing transactions using the prebuilt domains. Developers may test their chatbot with the selected domains by submitting transactions, where the developers may be charged according to how many transactions they perform (such as a particular dollar amount per 1,000 transactions). 
	Thus, the feature for allowing users to integrate pre-built domains into a chatbot application and displaying a pricing model for developers to interact with the prebuilt domains (such as a particular dollar amount per 1,000 transactions with the selected domains) is  presenting another display view showing cost components of an aggregate cost that would be charged for the natural language virtual assistant to respond to the multiplicity of test queries with the domains selected for inclusion in the natural language virtual assistant, each cost component being attributable to a domain selected from the domains.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns with the teachings of Microsoft by incorporating a feature for offering developers access to a plurality of promoted, prebuilt domains within a service and associating the use of prebuilt domains with a pricing model (such as a particular dollar amount for every 1,000 transactions), as taught by Microsoft, into the system of Kalns that is configured to assist developers in creating VPA applications. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to have free or paid access to a plurality of prebuilt domains “helps build custom models for your business vertical with little effort and without prior expertise in data science” (page 3, para.6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

	Although Kalns in view of Microsoft teaches a feature for displaying a pricing model indicative of an aggregate cost for executing transactions with selected pre-built domains (such as responding to test queries using a plurality of selected domains), Kalns in view of Microsoft does not explicitly teach wherein the selections of combinations of domains for inclusion in the natural language virtual assistant is configurable such that the aggregate cost is within a desired budget. 

Trevathan teaches the following:
	Wherein the selections of combinations of domains for inclusion in the natural language virtual assistant is configurable such that the aggregate cost […] is within a desired budget.

	Trevathan teaches “an enterprise may contract with a third party to include the third party's service or library in an enterprise app on a cost per user/device basis. Specifically, the third party may provide code that is used in the enterprise app, and the enterprise may in turn agree to pay the third party a fixed fee” (¶ [0004]). Further, “the enterprise app was developed through a contract that the sales department funded out of their budget and includes libraries that are licensed from a third party on a per use basis […] A maximum number of licenses is determined, e.g., based on a total cost that the sales department is willing to pay to the third party for licensing and the cost per license” (¶ [0059]). 

	Thus, Trevathan teaches a system that allows an enterprise to license a third party library/code to be included in an app, where the enterprise must pay a fee for licensing each of the libraries to be integrated into the app. Further, Trevathan teaches that a number of libraries are determined and selected based on the total cost that the enterprise is willing to pay to the third parties for licensing the libraries; equivalent to the selections of combinations of domains for inclusion in the natural language virtual assistant is configurable such that the aggregate cost is within a desired budget.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Microsoft with the teachings of Trevathan by incorporating a feature for selecting a number of libraries to be licensed from a third party for inclusion in an app based on the total cost that a user is willing to Trevathan, into the system of Kalns in view of Microsoft that is configured to display/offer domains of interest to a developer to integrate into a VPA application. One of ordinary skill in the art would have been motivated to make this modification with the purpose of “advantageously helping to avoid […] cost overruns” (¶ [0060]), as suggested by Trevathan. Further one of ordinary skill in the art would have recognized that the teachings of Trevathan are compatible with the system of Kalns in view of Microsoft as they share capabilities and characteristics; namely they are both systems directed towards assisting developers create applications by integrating pre-built libraries/domains. 

	Regarding claim 11, 
	Kalns in view of Cheyer/Microsoft/Trevathan teaches the limitations of claim 8. Further, Kalns does not teach, however Microsoft does teach, the following:
	
	Wherein a cost component of at least one domain varies non-linearly with respect to the number of test queries to which the domain would respond given the domains selected for inclusion in the natural language virtual assistant. 

	Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (see page 1, para. 1). According to the Pricing Details table found on page 1 of Microsoft, a user may be charged a particular dollar amount for every 1,000 transactions and “if the usage on a standard tier is exceeded the account starts to accrue overage […] These overages are billed on a monthly basis and are calculated at the rate specified for each tier” (See page 1). Further, Microsoft teaches “overages are charged at the rate specific in the pricing table above […] these overage are prorated” (See page 1). These transactions represent any API call (see page 1) to the Microsoft teaches that the bot (built using the pre-built domains/models) may be tested by a user (see page 8, para. 3), thus representing a transaction/API call to the pre-built domains that have been incorporated into the bot.
	The Examiner notes that, according to the Applicant’s Specification, “One example of a non-linear type of pricing model is a graduated pricing model […] The cost per request decreases as the number of requests crosses thresholds” (¶ [0113], Applicant’s Specification). As discussed above, Microsoft teaches that a developer may be charged a particular dollar amount per 1,000 transactions and any overage charges for exceeding usage are prorated; thus, equivalent to a non-linear pricing model.
	Therefore, Microsoft teaches a platform that allows developers to build and test a chatbot (including selected domains) by submitting transactions, where the developers may be charged according to how many transactions they perform and any overage charges may be prorated. Thus, the non-linear pricing model of Microsoft for executing transactions (test queries) using selected domains for the chatbot is equivalent to a cost component of at least one domain varies non-linearly with respect to the number of test queries to which the domain would respond given the domains selected for inclusion in the natural language virtual assistant.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Cheyer with the teachings of Microsoft by incorporating a feature for setting a non-linear pricing model for executing transactions (test queries) using selected domains for a virtual assistant application, as taught by Microsoft, into the system of Kalns in view of Cheyer that is configured to assist developers in creating VPA applications by offering domains that can be incorporated into a developer’s application. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to test an application using pre-built components (domains) at a specified cost  “helps build custom models […] with little effort Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns in view of Cheyer as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

Claims 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in view of Microsoft “Cognitive Services Pricing-Language Understanding Intelligent Services” (2017), hereafter known as Microsoft, in further view of Trevathan et al. U.S. Publication No. 2016/0314447, hereafter known as Trevathan, in further view of Shah et al. U.S. Publication No. 2007/0200850, hereafter known as Shah.

	Regarding claim 9,
	Kalns in view of Microsoft/Trevathan teaches the limitations of claim 8. Although Kalns in view of Microsoft/Trevathan teaches a system configured to select domains for inclusion into a natural language virtual assistant (see col. 23, lines 15-22, Kalns), Kalns in view of Microsoft/Trevathan does not explicitly teach a further display view of a histogram indicating how many of the test queries would be answered by each domain.

	 However, Shah teaches the following:
	A further display view of a histogram indicating how many of the test queries would be answered by each domain selected for inclusion in the natural language virtual assistant. 
	Shah teaches “A system may communicate information by generating an interface based on supply information and demand information […]  the system may receive a first query 
	 Further, “The system may maintain the supply information in the form of a product histogram (e.g., percent of data items distributed over multiple product domains), an aisle histogram […] and a department histogram” (¶ [0035]) and “The system may generate total coverage histograms including total coverage information based the supply information that is included in the supply histograms […] Specifically, the system may generate a total coverage histogram including total coverage information for product domains, total coverage information for aisle domains, and total coverage information for department domains” (¶ [0036]). 
	Further, “system may further communicate information by generating an interface. For example, the interface may include a user interface” (¶ [0040]) and the “coverage module 42 may generate total coverage histograms for product type domains, aisle type domains and department type domains. In addition, the coverage module 42 may generate interface information” (¶ [0047]). 
	Thus, Shah teaches a system configured to receive user queries and find matching data items among a plurality of domains, where the system may generate total coverage histograms that indicate the data item counts within each of the domains. Further, Shah teaches a coverage module configured to generate the total coverage histograms and generate an interface with the information (such as a user interface); equivalent to a further display view of a histogram indicating how many of the test queries would be answered by each domain. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Microsoft/Trevathan with the teachings of Shah by incorporating a feature for generating a user interface including a total coverage histogram that indicates the amount of times each domain could respond to a user query, as taught by Shah, into the system of Kalns in view of Microsoft/Trevathan that is configured to display a menu of domains for a developer to choose from. One of ordinary skill in the art would have been motivated to make this modification when one considers that “domains with high data item counts may be determined to be of interest to the user”1 and "the domains of greatest interest to the user may be presented in the most prominent positions”2, such as on the menu of domains presented by the system of Kalns in view of Microsoft/Trevathan.

	Regarding claim 10,
	Kalns in view of Microsoft/Trevathan teach the limitations of claim 8. 

	Although Kalns in view of Microsoft/Trevathan teaches a system configured to present a menu of domains and select domains for inclusion into a natural language virtual assistant (see col. 23, lines 15-22, Kalns), Kalns in view of Microsoft/Trevathan does not explicitly teach instructions configured to present the display view showing which domains from the menu of domains are selected […] comprise instructions configured to present at least one promoted domain in a different manner than at least one other domain.

	However, Shah teaches the following:
	Wherein instructions configured to present the display view showing which domains from the menu of domains are selected […] comprise instructions configured to present at least one promoted domain in a different manner than at least one other domain.
	Shah teaches “A system may communicate information by generating an interface based on supply information and demand information […]  the system may receive a first query that is entered by a user […] For example, in response to the first query,  the system may find matching data items that may be identified or browsed according to product domain(s) (e.g., shoes), aisle domain(s) (e.g., footwear), and department domain(s) (e.g., apparel) […] if a data item is found in a Product C domain (e.g., shoes) that is organized under a hierarchy of domains (e.g., Department A—apparel, Aisle B—footwear, Product C—shoes), then the data item counts associated with the Department A, Aisle B and Product C domains may be incremented by one. Domains with high data item counts may be determined to be of interest to the user” (¶ [0033]). 	Further, “the domains of greatest interest to the user may be represented at the most prominent positions on a cross-domain user interface with user interface elements” (¶ [0048]) and “a domain sort module 44 may […] determine the order of the domains for presentation on the display where the domains of greatest interest to the user may be presented in the most prominent positions. For example, in one embodiment the domain sort module 44 may […] display departments in descending order” (¶ [0074]). Further, “ system generates a user interface that includes user interface elements that may be positioned on the user interface in descending order proceeding from a highest total coverage information to the lowest total coverage information” (¶ [0040]).

	Thus, Shah teaches a system executing instructions (see ¶ [0156], Shah) configured to receive user queries and find matching data items among a plurality of domains, where the system may generate total coverage histograms that indicate the data item counts within each Shah). Further, Shah teaches that the domains with the highest item counts are determined to be of interest to the user and the domains of the highest interest to a user are positioned in more prominent positions than other domains on a user interface; equivalent to wherein instructions configured to present the display view showing which domains from the menu of domains are selected comprise instructions configured to present at least one promoted domain in a different manner than at least one other domain.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns in view of Microsoft/Trevathan with the teachings of Shah by incorporating a feature for generating a user interface that positions promoted domains of the highest interest in the most prominent position, as taught by Shah, into the system of Kalns in view of Microsoft/Trevathan that is configured to display a menu of domains for a developer to choose from. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification can further help to “more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 51-52), as suggested by Kalns. 
 
Claims 13-14 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in view of Microsoft “Cognitive Services Pricing-Language Understanding Intelligent Services” (2017), hereafter known as Microsoft.

	Regarding claim 13, 	
	Kalns teaches the limitations of claim 12. 
	Although Kalns teaches a platform (executing computer readable instructions) configured to receive user inputs to be interpreted utilizing re-usable VPA components linked Kalns does not explicitly teach a receiving a set of test queries and presenting a display view enabled to show a cost for responding to the queries in the set of test queries for a given selection of domains. 

	However, Microsoft teaches the following:
	[…] Receive a set of test queries; and
	Microsoft teaches that “Microsoft brings the latest advanced chatbot capabilities to developers' fingertips, allowing them to create apps that see, hear, speak, understand, and interpret users’ needs […] we’re making generally available Microsoft Cognitive Services Language Understanding service (LUIS) and Azure Bot Service” (page 3, para. 1-2). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of intents and entities grouped by domain that you can directly add and use in your application)” (page 3, para. 7). Further, Microsoft teaches that the chatbot (comprising the selected pre-built domains/models) may be tested by a user inputting a plurality of text inputs (see page 8, para. 3).
	Thus, the feature taught by Microsoft for allowing a developer to select and integrate pre-built domains into a chatbot and receiving a series of text inputs (test queries) from the developer to test the chat bot is equivalent to receiving a set of test queries. 

	[…] Present a display view enabled to show a cost for responding to the queries in the set of test queries for a given selection of domains. 
	Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (see page 1, para. 1). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and 

	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built domains/models that can be directly added into a developer’s chatbot application. Further, Microsoft displays, via a user interface, a Pricing Details table that explicitly details the costs to a user for utilizing the LUIS service and executing transactions using the prebuilt domains. Developers may test their chatbot with the selected domains by submitting transactions, where the developers may be charged according to how many transactions they perform (such as a particular dollar amount per 1,000 transactions).

	Thus, the feature for allowing users to integrate pre-built domains into a chatbot application and displaying a pricing model for developers to interact with the prebuilt domains (such as a particular dollar amount per 1,000 transactions with the selected domains) is equivalent to presenting a display view enabled to show a cost for responding to the queries in the set of test queries for a given selection of domains.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns with the teachings of Microsoft by incorporating a feature for receiving a series of text inputs from a developer to test selected pre-built domains that have been integrated in to a chatbot and associating the use of prebuilt domains with a pricing model (such as a particular dollar amount for every 1,000 transactions), as taught by Microsoft, into the system of Kalns that is configured to assist developers in creating VPA applications. One of ordinary skill in the art would have been Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

	Regarding claim 14,
	Kalns teaches the limitations of claim 12. Further, Kalns does not teach, however Microsoft does teach, the following:
	
	Wherein a platform system further comprises a multiplicity of pricing models associated with the domains available for selection.
	 Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (see page 1, para. 1). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of intents and entities grouped by domain that you can directly add and use in your application)” (page 3, para. 7). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and LUIS API-Basic) that offer different pricing models for the amount of transactions that can be performed with selected domains (see page 1, Pricing Details table). These transactions represent any API call made to the service (page 1-see FAQ).
	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built Microsoft displays a Pricing Details table that explicitly details the multiple tiers associated with the LUIS service and costs to a user within each tier of the LUIS service for executing transactions using the prebuilt domains. Developers may test their chatbot with the selected domains by submitting transactions, where the developers may be charged according to their tier. 
	Thus, the feature for allowing users to integrate pre-built domains into a chatbot application and offering multiple tiers of the LUIS service that indicate a cost associated with each tier for executing transaction with the domains is equivalent to a platform system further comprising a multiplicity of pricing models associated with the domains available for selection.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalns with the teachings of Microsoft by incorporating a feature for offering multiple service tiers with different costs associated with using a service that allows users to interact with pre-built domains, as taught by Microsoft, into the system of Kalns that is configured to assist developers in creating VPA applications. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to have free or paid access to a plurality of prebuilt domains “helps build custom models for your business vertical with little effort and without prior expertise in data science”, as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

	Regarding claim 16,
	Kalns teaches the limitations of claim 15. Further, Kalns does not explicitly teach, however Microsoft does teach, the following:
Associating a pricing model with the domain, the pricing module identifying a cost per query for using the domain. 
	Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (see page 1, para. 1). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of intents and entities grouped by domain that you can directly add and use in your application)” (page 3, para. 7-13). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and LUIS API-Basic) that offer different pricing models for the amount of transactions that can be performed with selected domains (see page 1, Pricing Details table). These transactions represent any API call made to the service (page 1 –see FAQ).
	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built domains/models that can be directly added into a developer’s chatbot application. Further, Microsoft displays a Pricing Details table that explicitly details the multiple tiers associated with the LUIS service and costs to a user within each tier of the LUIS service for executing transactions using the prebuilt domains (such as a particular dollar amount for every 1,000 transactions). Developers may test their chatbot with the selected domains by submitting transactions, where the developers may be charged according to the pricing model. 
	Thus, the feature for allowing users to integrate pre-built domains into a chatbot application and offering multiple tiers of the LUIS service that indicate a cost associated with each tier for executing transactions with the domains is equivalent to associating a pricing model with the domain, the pricing module identifying a cost per query for using the domain.

Kalns with the teachings of Microsoft by incorporating the feature of a pricing model for executing transactions with pre-built domains (such as a user submitting test queries to the selected domains), as taught by Microsoft, into the system of Kalns that is configured to assist developers in creating VPA applications. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to have free or paid access to a plurality of prebuilt domains “helps build custom models for your business vertical with little effort and without prior expertise in data science” (page 3, para. 6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

	Regarding claim 17,
	Kalns teaches the limitations of claim 15. Further, Kalns teaches the following:
	Receiving a selection of domains for inclusion in the virtual assistant;
	Kalns teaches “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18). Further, Kalns teaches “Any of the methods may include repeating the method for another domain of interest to configure the VPA computer application to operate over multiple domains of interest” (col. 27, lines 43-46). 
Kalns teaches that a developer may select, using the VPA platform, a domain of interest to be integrated into a VPA application, where the VPA application may be configured to operate over multiple domains; equivalent to receiving a selection of domains for inclusion in the virtual assistant.
	
	Although Kalns teaches a platform that may be used by developers to create VPA applications and selecting domains to be integrated into the VPA application, Kalns does not explicitly teach the features for receiving a set of test queries. However, Microsoft teaches the following:

	Receiving a set of test queries;
	 Microsoft teaches that “Microsoft brings the latest advanced chatbot capabilities to developers' fingertips, allowing them to create apps that see, hear, speak, understand, and interpret users’ needs […] we’re making generally available Microsoft Cognitive Services Language Understanding service (LUIS) and Azure Bot Service” (page 3, para. 1-2). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of intents and entities grouped by domain that you can directly add and use in your application)” (page 3, para. 7). Further, Microsoft teaches that the chatbot (comprising the selected pre-built domains/models) may be tested by a user inputting a plurality of text inputs ( page 8, para. 3).
	Thus, the feature taught by Microsoft for allowing a developer to select and integrate pre-built domains into a chatbot and receiving a series of text inputs (test queries) from the developer to test the chat bot is equivalent to receiving a set of test queries. 

Producing a display view showing a cost for responding to the queries in the set given the selection of domains.
	Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (page 1, para. 1). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and LUIS API-Basic) that offer different pricing models for the amount of transactions that can be performed (page 1, Pricing Details table). These transactions represent any API call made to the service (page 1- see FAQ).

	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built domains/models that can be directly added into a developer’s chatbot application. Further, Microsoft displays, via a user interface, a Pricing Details table that explicitly details the costs to a user for utilizing the LUIS service and executing transactions using the prebuilt domains. Developers may test their chatbot with the selected domains by submitting transactions, where the developers may be charged according to how many transactions they perform (such as a particular dollar amount per 1,000 transactions).

	Thus, the feature for allowing users to integrate pre-built domains into a chatbot application and displaying a pricing model for developers to interact with the prebuilt domains (such as a particular dollar amount per 1,000 transactions with the selected domains) is equivalent to producing a display view showing a cost for responding to the queries in the set given the selection of domains.

Kalns with the teachings of Microsoft by incorporating a feature for receiving a series of text inputs from a developer to test selected pre-built domains that have been integrated in to a chatbot and displaying a pricing model for executing transactions with the selected domains (such as a particular dollar amount for every 1,000 transactions), as taught by Microsoft, into the system of Kalns that is configured to assist developers in creating VPA applications. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to have free or paid access to a plurality of prebuilt domains “helps build custom models for your business vertical with little effort and without prior expertise in data science” (page 3, para. 6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Kalns as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0033], Shah. 
        2 See ¶ [0074], Shah.